Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Claims
The claims 1-8 are allowed.  Specifically, the independent Claims 1, 5 and 7 are allowed over the prior art. The dependent Claims are also allowed due to its dependencies to said independent Claims. 
Reasons for allowance
Regarding prior art, Claims 1, 5 and 7 Though the prior arts teach, specifically  Nystrom teaches monitoring performance of a control loop of a plant. Control performance can be evaluated more appropriately by using a plurality of KPI (key performance indices) obtained from different perspectives. Nystrom merely discloses calculating KPI using operational data, and nowhere discloses visualizing a relationship between operational data and KPI. Though the prior arts search.  the prior arts fail (see PTO 892 & IDS) to further teach or suggest a combination, specifically 
Claims 1, 5 and 7: “calculates evaluation indexes of the categories from a value of the operation data stored in the operation data database; calculates a variation in an evaluation index of a category obtained by the evaluation index calculation unit for each category output from the data classification unit, and determines whether the variation in the evaluation index is less than or equal to a reference value; and changes, when the classification result evaluation unit determines that the variation in the evaluation index 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

M.K.I
Primary Examiner
Art Unit 2864



/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2864